Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 04-1345

                              FLORI VASILIU,

                               Petitioner,

                                      v.

                 JOHN ASHCROFT, Attorney General,

                                Respondent.


                PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                   Before

                       Selya, Circuit Judge,
                   Stahl, Senior Circuit Judge,
                       Lynch, Circuit Judge.



     Namir M. Daman on brief for petitioner.

     John C. Cunningham, Senior Litigation Counsel, Office of
Immigration Litigation, Civil Division, Peter D. Keisler, Assistant
Attorney General, Civil Division, and Linda S. Wendtland, Assistant
Director, on brief for respondent.


                              March 8, 2005
          LYNCH, Circuit Judge.        We review a denial of asylum and

withholding of removal.      Flori Vasiliu, an Albanian citizen and

member of the Democratic Party there, was beaten near his home on

October 17, 2000, by two civilians, one of whom was an off-duty

police officer.    He contends this was in retaliation for his

activities as a Democratic Party election monitor in his town's

elections on October 1, 2000, during which he accused members of

the Socialist Party of committing election fraud.

          He entered the United States illegally on November 29,

2000, and on September 28, 2001 applied for asylum.         He was charged

with   removability,   and   at   an    initial   hearing    he   conceded

removability and renewed his request for asylum based on claims of

past and future persecution by the ruling Socialist Party as a

result of his political affiliation.        In addition, he requested

withholding of removal and protection under the Convention Against

Torture and, in the alternative, voluntary departure.             He had a

removal hearing on October 18, 2002, and the Immigration Judge (IJ)

that day denied his claims for asylum and withholding of removal,

but granted Vasiliu voluntary departure.

          The Board of Immigration Appeals (BIA) summarily affirmed

on February 5, 2004, which renders the IJ's decision the final

order for purposes of the petition for review now before us.

Albathani v. INS, 318 F.3d 365, 373 (1st Cir. 2003).

          Vasiliu argues that the IJ erred in finding he had not


                                  -2-
met his burden of proving eligibility for asylum as a result of

persecution he endured, and expects to endure should he return to

Albania.

           It was petitioner's burden to establish that he met the

criteria for asylum by establishing that he (1) suffered past

persecution or (2) has a well founded fear of future persecution,

based on petitioner's race, religion, nationality, membership in a

particular social group, or political opinion, and that petitioner

is unable or unwilling to return to or avail himself of the

protection of that country because of such persecution.       See 8

C.F.R. § 1208.13(a)-(b).   As to his claim of past persecution, the

IJ found that Vasiliu did not show that the beating he received was

by the government or a group the government could not control.

Silva v. Ashcroft, 394 F.3d 1, 7 (1st Cir. 2005) ("Action by non-

governmental actors can undergird a claim of persecution only if

there is some showing that the alleged persecutors are in league

with the government or are not controllable by the government.").

Vasiliu was beaten by two civilians, one of whom he recognized as

a police officer from his town.    The IJ found that the officer was

in plain clothes and not acting in an official capacity, and that

there was not adequate evidence to find that this one beating was

in relation to his activities as an election worker, but rather was

more "in the nature of a personal vendetta."        This finding is

supported by the evidence.   Vasiliu's affidavit submitted with his


                                  -3-
request for asylum does not state that the men who assaulted him

mentioned that the beating was in response to his activities as an

election worker for the Democratic Party, though he asserted this

was so in testimony.           Further, Vasiliu made no attempt to contact

the authorities after this assault.                 He explained this decision by

claiming that the authorities were also members of the Socialist

Party and so, he assumed, would not help. Finally, Vasiliu's claim

is belied by the fact that his parents and sister, all of whom

opposed the governing Socialist Party, have remained in Albania and

have been safe and free from any persecution by the government, or

any other members of the Socialist Party.

              As to Vasiliu's claim of fear of future persecution, the

IJ concluded that Vasiliu had not shown that he could not safely

live elsewhere in Albania and, thus, had not demonstrated that a

reasonable     person     in    his    position      would   fear    persecution        if

returned to Albania. See Mukamusoni v. Ashcroft, 390 F.3d 110, 120

(1st   Cir.    2004)      ("[T]o      show    a    well-founded     fear    of    future

persecution,"        an   applicant      must       show   "that    [his]    fear      is

reasonable.").         Vasiliu made no effort to relocate elsewhere,

testifying vaguely that "[e]verywhere I would go, they would find

me."   Vasiliu's claimed fear of future persecution is also belied

by the fact that, in the four years since he left, his sister and

parents have remained there free from any harm.                     Further, having

held   that    the    IJ's     finding       that    Vasiliu's     beating       was   not


                                             -4-
necessarily related to his actions as an election worker was

supported by substantial evidence, there is no support for the

notion that Vasiliu is now in danger of persecution across all of

Albania.

     Contrary to Vasiliu's assertion, the IJ did not commit an

error of law in finding that he had not met his burden of proving

eligibility for asylum.1   The IJ and BIA decisions are affirmed.




     1
      Because we hold that Vasiliu failed to satisfy the standard
for asylum, he a fortiori cannot satisfy the more stringent
withholding of removal standard. See Romilus v. Ashcroft, 385 F.3d
1, 8 (1st Cir. 2004). Further, since Vasiliu has not shown that he
would be tortured at the hands of the government or with its
acquiescence upon return to Albania, he cannot meet his burden for
relief under the Convention Against Torture. Id.

                               -5-